UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
OKEZIE I. ONYEANUSI,                      )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                  Civil Action No. 08-1172 (PLF)
                                          )
DISTRICT OF COLUMBIA,                     )
                                          )
            Defendant.                    )
__________________________________________)


                           MEMORANDUM OPINION AND ORDER

               Plaintiff Okezie Onyeanusi has written a letter to the Court requesting the

reinstatement of his lawsuit, which was dismissed for want of prosecution after Mr. Onyeanusi

repeatedly failed to appear for status conferences without notifying the Court of the reasons for

his absences. See Order (May 26, 2011) [Dkt. No. 32]; Motion for Order to Reinstate Case [Dkt.

No. 33]. In response to Mr. Onyeanusi’s letter, the Court ordered the defendant, the District of

Columbia, to show cause (1) why the letter should not be treated as a motion under Rule 60(b) of

the Federal Rules of Civil Procedure, and (2) why the motion should not be granted. See Minute

Order (Mar. 21, 2012). The defendant has now submitted its response. The defendant does not

object to treating Mr. Onyeanusi’s letter as a motion under Rule 60(b), but it argues that the

motion should be denied because Mr. Onyeanusi has not satisfied either of the two criteria that

arguably could justify relief from the Court’s order dismissing his case. Specifically, the

defendant contends that Mr. Onyeanusi has not demonstrated that his failure to appear resulted

from “excusable neglect” under Rule 60(b)(1) or that there is “any other reason that justifies

relief” under Rule 60(b)(6). See Response [Dkt. No. 34] at 3-5.
               The Court will give Mr. Onyeanusi an opportunity to reply to the defendant’s

arguments. If Mr. Onyeanusi has nothing to add to his original letter, the Court nevertheless

would like him to reaffirm his continued desire and ability to proceed with his case. The Court

therefore will order Mr. Onyeanusi to file a reply to the defendant’s response that shall include, at

minimum, a statement expressing that he still wishes to proceed and is willing to comply with the

requirements of the litigation process and the orders of the Court.1

               Accordingly, it is hereby

               ORDERED that on or before May 25, 2012, Mr. Onyeanusi shall file a reply in

support of his request. This reply shall include a statement that expresses his present willingness

and ability to pursue his case and to comply with the requirements of the litigation process and

the orders of the Court. The reply may also explain why Mr. Onyeanusi is entitled by Federal

Rule of Civil Procedure 60(b) to have his case reinstated despite the arguments made in the

defendant’s response; it is




       1
               Mr. Onyeanusi sent a copy of his letter to the Court and to the defendant. The
copy sent to the Court included as an attachment medical records from Holy Cross Hospital and
Howard County General Hospital. These personal medical records were not docketed on the
Court’s ECF system along with Mr. Onyeanusi’s letter. The defendant’s response explains that
the copy of Mr. Onyeanusi’s letter sent to the defendant did not include any attachments, and so
the defendant has not seen the medical records submitted by Mr. Onyeanusi.

               These medical records show emergency room treatment on January 29, 2011;
hospitalization between June 15 and June 21, 2011; hospitalization between July 4 and July 12,
2011; and hospitalization between July 20 and July 28, 2011. If the defendant wishes to
supplement or modify its response in light of this information, of which it previously was
unaware, the defendant may file a surreply.

                The Court further observes that Mr. Onyeanusi’s letter was sent to the Court at the
same time that it was sent to the defendant; the delay in the letter’s filing on the ECF system is
not attributable to Mr. Onyeanusi. In any event, the defendant indicates that this fact does not
change its position that relief under Rule 60(b) is unwarranted. See Response at 4 n.1.

                                                 2
              FURTHER ORDERED that on or before June 8, 2012, the defendant may file a

surreply that modifies or supplements its arguments with respect to the information about Mr.

Onyeanusi’s hospitalizations discussed above in footnote 1.

              SO ORDERED.


                                            /s/_____________________________
                                            PAUL L. FRIEDMAN
DATE: April 27, 2012                        United States District Judge




                                               3